Citation Nr: 0527742	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-20 935	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of pelvic fractures.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1975 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This issue was remanded by the Board for 
additional development in an action dated in November 2003.


FINDINGS OF FACT

1.  The veteran has a normal pelvis with no evidence of 
residuals or deformity of the pelvis resulting from any 
fracture incurred in military service.

2.  The veteran has normal hip joints with minimal limitation 
of motion that is due to his body habitus, not to pelvis 
fractures. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
pelvic fractures have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During service, the veteran was injured when he was pinned 
between two armored personnel carriers in a motor pool 
accident, resulting in fractures to his left superior and 
inferior pubic ramus and his right acetabulum.  He was 
service connected in a June 1980 rating decision which 
assigned a non-compensable (zero percent) evaluation.  

Of record is a treatment note, dated in September 1994, from 
the VA Medical Center (VAMC) in Saginaw, Michigan, which 
notes that the veteran visited the facility for the first 
time, complaining of hip pain, for which he was treated with 
Motrin.  An October 1994 treatment note shows that the 
veteran was not in as much pain as before.  This later note 
also shows that the veteran complained of shoulder pain, and 
that his work involved lifting and unloading, which he did 
with significant pain.  The veteran also gave a history of 
having injured his head and neck in a motor vehicle accident 
in 1990.

In February 2002, the veteran requested a reevaluation of his 
non-compensable rating, contending that his condition had 
deteriorated substantially, resulting in pain not only in the 
pelvic region, but also in his back, legs, and right ankle.  
He reported taking Vioxx and extra strength Tylenol for his 
pain.  

The veteran was afforded a VA examination in May 2002, at 
which time the examiner noted that the veteran did not appear 
to be in any pain during the examination.  Examination of the 
lumbosacral spine revealed normal alignment, no scoliosis or 
kyphosis, and no complaint of any pain during motion tests.  
Neither leg showed any neurological deficiency.  The pelvis 
was symmetrical, with no asymmetry between the anterior and 
superior iliac spines in the supine position, and there was 
no tenderness.  Examination of the right leg and hip showed 
normal alignment and equal length when compared to the left 
side.  There was no muscular atrophy.  Right hip range of 
motion showed flexion to 85 degrees with a complaint of pain 
in the groin, abduction to 35 degrees, adduction to 20 
degrees, internal rotation to 20 degrees, and external 
rotation to 40 degrees.  The examiner did not provide any 
findings as to the veteran's left hip.  X-rays of the right 
hip, pelvis, and lumbosacral spine all were normal, except 
for minor calcification of the soft tissue in the right 
ischium.  The examiner concluded that there were no findings 
related to the in-service injury other than some 
calcification near the right ischium.

Also of record are treatment records from the veteran's 
private physician, Dr. J.P.  The first of these treatment 
records shows that treatment began immediately after the 
veteran suffered injuries from a bicycle accident in October 
2001.  These records continue through May 2004.  The records 
document recurring complaints of chronic neck, back, and hip 
pain, as well as pain related to "tennis elbow," and Dr. 
P.'s treatments of the complaints.  There is no opinion in 
Dr. P.'s treatment notes as to the origins of the veteran's 
complaints of pain.  

On remand, the veteran was afforded another examination, 
given in April 2005.  The examiner noted the veteran's 
history as regards his pelvic fractures, and noted that he 
had reviewed the veteran's claims folder in conjunction with 
the examination.  The examiner noted that the veteran 
complained of pain near the right side of his pelvis and hip 
area, with pain sometimes also on the left side.  Standing 
and walking were said to increase the pain, though he did not 
use a cane or brace.  Activities of daily living were not 
affected, but his work as a maintenance person in a nursing 
home was.  Repetitive use was said to increase the pain.  
There was no history of acute episodes of excruciating pain, 
and no radiation to the lower limbs.  The veteran related 
that his problems began in 1995 and were getting worse.  

On examination, the examiner noted that the veteran was 
healthy looking and did not appear to be in any pain.  There 
was normal heel-toe gait, and posture was good.  Pelvis 
examination revealed that it was symmetrical.  Anterior 
superior iliac spines were at the same horizontal level.  
There was no deformity, and no tenderness on palpation of the 
pelvic crest.  

Right and left hip examination revealed that they were 
normally aligned.  There was no atrophy of muscles, and no 
deformity.  Range of motion on both sides revealed flexion of 
85 degrees limited by body habitus and complaints of pain; 
extension was to 5 degrees without any pain; abduction was to 
30 degrees without any pain; adduction was 15 degrees, 
limited by body habitus, with complaint of pain; internal 
rotation was to 20 degrees without any pain; and external 
rotation was to 40 degrees without any pain.  Movements 
against varying resistance was with moderate strength, and 
motor power was 4/5.  There was no evidence of 
incoordination, weakness, or fatigability.  The examiner 
noted that specific functional impairment was due to 
limitation of flexion.  The extent of pain appeared to be 
moderate without any additional limitations on repeated use 
or flare-up.  No specific degree of loss of motion could be 
speculated.  

X-rays of both hips and of the pelvis were all normal, 
without showing any residuals of the in-service fracture.  
The examiner concluded that, so far as the veteran's pelvic 
fractures were concerned, there was no residual at the 
present time, and the veteran's ability to work should be 
maintained.  The examiner's diagnosis was normal pelvis 
without any evidence of residuals or deformity of the pelvis 
from the in-service injury.  It was also felt that the 
veteran had normal hip joints with minimal limitation of 
motion that was most likely due to the veteran's body 
habitus.

The examiner also noted that examination of the lumbosacral 
spine revealed some limitation of motion with complaint of 
pain limited by body habitus.  The examiner diagnosed minimal 
degenerative changes with minor degree of spondylolisthesis 
at the L5-S1 level of the spine, but noted that this was 
independent of any pelvis fracture, and was not a residual of 
pelvis fractures.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

Here, the May 2002 examiner concluded that there were no 
findings related to the in-service injury other than some 
calcification near the right ischium.  The April 2005 
examiner diagnosed that the veteran's pelvis was normal, 
without any evidence of residual or deformity of the pelvis 
related to his in-service fracture of the pelvis.  The April 
2005 examiner also determined that the veteran's hip joints 
were normal.  While he found some minimal limitation of 
motion, the examiner opined that this was most likely due to 
the veteran's body habitus.  The veteran's own doctor has not 
provided a medical opinion as to the cause of the veteran's 
complained of pain.

The Board does not doubt that the veteran experiences pain, 
but the evidence of record does not demonstrate that the pain 
the veteran experiences is etiologically related to his 
service-connected in-service pelvis fractures.  Neither the 
veteran's private physician nor the VA examiners have 
established such a medical relationship.  As noted, the 
veteran's private physician did not address the source of the 
veteran's pain; the May 2002 VA examiner concluded that there 
were no findings related to the veteran's in-service injury, 
other than some calcification near the right ischium; the 
April 2005 VA examiner unequivocally diagnosed a normal 
pelvis without any evidence of residuals related to the 
veteran's in-service pelvis fractures.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  The Board gives greater weight to the conclusions of 
the most recent VA examiner, primarily because this examiner 
was charged with reviewing the entire case and specifically 
identifying all residuals due to pelvis fractures.  The 
result was that none was found.  The earlier reports support 
such a conclusion, and the Board therefore finds that the 
veteran does not currently experience any disabling residual 
due to the service-connected fractures.  Consequently, on the 
basis of the above analysis, and after consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against the claim.  There are no current 
residuals of the veteran's in-service pelvic fractures, and a 
compensable evaluation is therefore not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's representative, in a statement dated in August 
2005, asked that the Board recommend further development by 
requesting that the examiner provide an opinion as to whether 
it is at least as likely as not the veteran's degenerative 
changes and spondylolisthesis are residuals of his pelvis 
fractures.  However, as already noted, the examiner 
specifically determined that the veteran's minimal 
degenerative changes with minor degree of spondylolisthesis 
at L5-S1 level of the spine, is independent of any pelvis 
fracture, and is not a residual of pelvis fractures.  The 
representative's request has been satisfied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2003, and in follow-up notifications dated in June and 
October 2004.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a compensable evaluation for 
residuals of his service-connected pelvis fractures, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran send any evidence or information he had pertaining to 
his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations during the pendency of his claim in order to 
ascertain the severity of any disability.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of pelvic fractures is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


